Citation Nr: 0715802	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  94-26 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had active service from September 1983 to 
December 1992.

This matter came before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey which 
denied service connection for a bilateral knee condition.  
The veteran's claims folder was subsequently transferred to 
the  Los Angeles, California RO.

This case was remanded by the Board in May 1997, June 2000, 
and October 2000.  While the case was most recently in remand 
status, the RO granted service connection for osteoarthritis 
of the left knee.  Accordingly, the only issue remaining on 
appeal is entitlement to service connection for a right knee 
disability.


FINDINGS OF FACT

1.  A right knee disability was not manifest in service and 
is unrelated to the veteran's service; osteoarthritis of the 
right knee was not manifest within one year of discharge.

2.  The veteran failed to report for a scheduled VA 
examination, and good cause for his failure to report is not 
shown.

3.  The claimed right knee disability is unrelated to the 
service-connected left knee osteoarthritis.


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or aggravated 
by active service, and osteoarthritis of the right knee 
cannot be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  A right knee disability is not proximately due to or the 
result of the service-connected left knee osteoarthritis.  38 
C.F.R. §§ 3.310(a), 3.655 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, the veteran's claim was received in 
February 1993, long before the enactment of the VCAA.  

A November 1997 letter asked the veteran for additional 
information so that further evidence could be obtained.  The 
letter requested that the veteran identify providers of 
medical care.  

A November 1998 letter instructed the veteran to provide 
names and addresses of medical providers.  Specifically, the 
letter asked the veteran to supply the name and address of 
the provider who had performed surgery in April 1994 and 
providers who had treated him since service.

A May 2002 letter told the veteran of the VCAA and discussed 
the evidence and information necessary to substantiate his 
claim.  It told the veteran how VA would assist him in 
obtaining evidence.  It described outstanding evidence and 
told the veteran the status of his claim.  

A June 2005 letter described the steps the RO had taken in 
effort to obtain copies of the veteran's separation 
examination.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notices were provided to the veteran both before and after 
the initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim. 

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

In addition, identified treatment records have been obtained 
and associated with the record.  The RO has made numerous 
attempts to obtain the veteran's separation examination 
report.  Neither the veteran nor his representative has 
identified any additional evidence or information which could 
be obtained to substantiate the claim.  In fact, in May 2002 
the veteran indicated that he had no further evidence to 
submit.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  The Board notes that the veteran was not 
provided with notice of the types of evidence necessary to 
establish a disability rating or an effective date.  However, 
the Board finds no prejudice to the appellant in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).  In that regard, as 
the Board concludes below that the preponderance of the 
evidence is against the veteran's claim, any questions as to 
the effective date to be assigned or ratings to be assigned 
are rendered moot.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.



Factual Background

Review of available service medical records reflects that the 
veteran was seen for pain in his right knee in August 1992.  
He reported that he strained his knee while doing exercises.  
Physical examination revealed full range of motion and stable 
ligaments and cartilage.  Mild effusion was present.  The 
assessment was knee strain.  On followup, physical 
examination was within normal limits.  The service medical 
records are otherwise negative for any complaint, diagnosis, 
or abnormal finding pertaining to the veteran's right knee.

Records of private treatment subsequent to the veteran's 
discharge from service indicate complaints referable to his 
left knee.  Statements from the veteran also refer to his 
left knee, noting that he sustained an injury in service.

A VA examination was conducted in July 1993.  The veteran 
reported that he had experienced pain and swelling of the 
right knee since 1985.  After physical examination, the 
pertinent diagnosis was discomfort of the right knee, 
presumably soft tissue related.

An additional VA examination was carried out in February 
2005.  The veteran reported knee problems since 1990.  
Physical examination revealed full, painless range of motion.  
The pertinent diagnosis was right knee strain.  The examiner 
noted early osteoarthritic changes of the patellofemoral 
joint.  

An examiner reviewed the veteran's records in April 2005.  
The physician noted that the veteran had been seen in service 
for right knee complaints, but that the records were somewhat 
incomplete as to whether the veteran had any other injuries 
sustained during service.  He concluded that, based on the 
medical evidence, he was unable to make any specific 
conclusion as to whether either knee condition was related to 
service or occurred in service.  He noted that there was no 
evaluation subsequent to the instance of treatment in 
service, to include radiographic studies.  He opined that the 
veteran's knee conditions were less likely related to 
service.  

The veteran was scheduled for an examination in January 2007 
for an opinion regarding whether his claimed right knee 
condition was related to his service-connected left knee 
osteoarthritis.  He failed to report for that examination.

Analysis

Initially, the Board notes that the evidence does not support 
a finding that the veteran engaged in combat.  Thus, he is 
not entitled to application of the provisions of 38 U.S.C.A. 
§ 1154(b) (West 2002).

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service incurrence or aggravation of arthritis may be 
presumed if it is manifested to a compensable degree within a 
year of the veteran's discharge from service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

Direct service connection may not be granted without evidence 
of a current disability, evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a).  This includes any 
increase in disability (aggravation) that is proximately due 
to or the result of a service connected disease or injury.  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either caused 
or aggravated by a service-connected disease or injury.  
Allen v. Brown, 7 Vet.App. 439 (1995).  Additionally, the 
Board notes that 38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection, has been 
amended recently.  The intended effect of this amendment is 
to conform VA regulations to the Allen decision, supra.  71 
Fed. Reg. 52,744 (Sept. 7, 2006) (to be codified at 38 C.F.R. 
§ 3.310(b)).  The regulatory change has no impact in this 
case.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

	Service Connection on a Direct Basis

Upon careful review of the record, the Board has concluded 
that service connection for a right knee disability is not 
warranted.  Although the veteran was seen for right knee 
strain in August 1992, followup examination revealed a normal 
knee.  The service medical records are otherwise silent 
regarding any diseases or injury of the right knee.  Current 
diagnoses include discomfort of the right knee and right knee 
strain.  However, there is no indication that any currently 
present right knee disability is related to the single 
episode of treatment for right knee strain in service.  In 
fact, the April 2005 VA examiner concluded that the claimed 
knee disability was not related to service.

The evidence of a relationship between the veteran's claimed 
right knee disability and service is limited to his own 
assertions; however, as a layperson, he is not qualified to 
render an opinion concerning questions of medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
record is otherwise silent with respect to any evidence 
supporting a relationship between a current right knee 
disability and service.  Therefore, the Board must conclude 
that the preponderance of the evidence is against the 
veteran's claim, and service connection for a right knee 
disability must be denied.

	Service Connection on a Secondary Basis

The Board has also concluded that service connection for a 
right knee disability as secondary to the service-connected 
left knee disability is not warranted.  In this regard, the 
record is completely silent with respect to any evidence 
supporting a finding that the claimed right knee disability 
was caused or aggravated by the left knee osteoarthritis.  

The Board notes that an examination was scheduled to address 
the question of whether the claimed right knee disability is 
related to the service-connected left knee osteoarthritis.  
However, the RO was notified that the veteran did not report 
for that examination.  According to 38 C.F.R. § 3.655(a), (b) 
(2006), when entitlement or continued entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or reexamination, and a claimant, without good 
cause, fails to report for such examination, or 
reexamination; and the examination in scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.

As noted above, an additional examination is necessary to 
establish whether the veteran is entitled to service 
connection for a right knee disability on a secondary basis.  
The veteran did not report for the scheduled examination.  
The evidence currently of record does not support a grant of 
service connection for a right knee disability as secondary 
to left knee osteoarthritis.  Accordingly, service connection 
on a secondary basis must be denied.


ORDER

Entitlement to service connection for a right knee disability 
is denied.

____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


